 



EXHIBIT 10.22
SUMMARY OF ANNUAL NON-MANAGEMENT DIRECTOR COMPENSATION

I.   Board Members (Other than the Chairman)   A.   Annual Cash Compensation
(effective November 9, 2006)

         
Annual Cash Retainer:
  $ 70,000  
 
       
Additional Cash Retainer for Presiding Director:
  $ 3,000  
 
       
Additional Cash Retainer for Chairman of Audit Committee:
  $ 20,000  
 
       
Additional Cash Retainer for Chairman of Compensation Committee:
  $ 10,000  
 
       
Additional Cash Retainer for Chairs of Nominating and Corporate Governance
Committee and Strategy Committee:
  $ 5,000  

B.   Meeting Fees       If a Board Committee meets more than six times during a
calendar year, then the members thereof shall receive the following fees for
attending meetings that exceed six in number:

     
Committee Meeting Fees:
  $1,500 per meeting attended in person, on a day other than a day on which the
Board meets
 
   
 
  $1,000 per meeting attended in person, on the same day as a Board meeting
 
   
Telephone Committee
Meeting Fees:
  $750 per meeting attended by conference telephone

    Directors are also reimbursed for reasonable out-of-pocket expenses incurred
in attending meetings.

C. Stock Options

    Annual grant of options for 10,500 shares, vesting 1/3 on each of the first
three anniversaries of the grant date, expiring seven years from the grant date,
except in May 2007.

 



--------------------------------------------------------------------------------



 



II. Chairman of the Board
A. Annual Cash Compensation

    Annual Cash Compensation (in lieu of annual retainer and meeting fees):
$250,000

B. Stock Options

    Annual grant of options for 10,500 shares, vesting 1/3 on each of the first
three anniversaries of the grant date, expiring seven years from the grant date,
except in May 2007.

 